      Case 7:20-cv-00066 Document 24 Filed on 06/29/20 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                       June 29, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
        Plaintiff,                                      §
VS.                                                     § CIVIL ACTION NO. 7:20-cv-00066
                                                        §
0.501 ACRES OF LAND, MORE OR                            §
LESS, SITUATED IN HIDALGO                               §
COUNTY, TEXAS; JOHNNY R. HART;                          §
and JENNIFER L. HART, et al.                            §
                                                        §
        Defendants.                                     §

                                                   ORDER

        The Court now considers the “Notice of Disclaimer Executed by Hidalgo County, Pablo

(Paul) Villarreal Jr. Tax Assessor-Collector.”1 In the notice and disclaimer, Plaintiff United

States informs the Court that “Hidalgo County, Pablo (Paul) Villarreal Jr. Tax Assessor-

Collector” disclaims any right, title, claim, or interest in the land that is the subject of this land

condemnation case, disclaims any right to just compensation to be paid for the condemned land,

and requests to be dismissed from this case.2

        Under Federal Rule of Civil Procedure 71.1(i)(2), the Court may at any time dismiss an

unnecessarily or improperly joined defendant, or any Defendant that has no interest in the

property to be condemned.3 The Court reviewed the disclaimer and finds it to be duly executed.

The Court finds good cause for dismissing the disclaimed Defendant from this case.

Accordingly, the Court DISMISSES Hidalgo County, Pablo (Paul) Villarreal Jr. Tax Assessor-



1
  Dkt. No. 20.
2
  Dkt. No. 20-1.
3
  FED. R. CIV. P. 71.1(i)(2) advisory committee’s note to 1951 amendment (“[T]he court may at any time drop a
defendant who has been unnecessarily or improperly joined as where it develops that he has no interest.”).


1/2
       Case 7:20-cv-00066 Document 24 Filed on 06/29/20 in TXSD Page 2 of 2



Collector from this action and instructs the Clerk of the Court to terminate the same as a

Defendant in this case.4

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 29th day of June 2020.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




4
 See FED. R. CIV. P. 71.1(i)(3) (“A dismissal is without prejudice unless otherwise stated in the notice, stipulation,
or court order.”).


2/2
